     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 1 of 10        1


 1                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2
       - - - - - - - - - - - - - - - x
 3     SHONICE G. GARNETT, et al.,
                                               CA No:   1:17-cv-01757-CRC
 4                      Plaintiffs,
                                               Washington, D.C.
 5                                             Thursday, November 1, 2018
       vs.                                     11:01 a.m.
 6
       LAURA ZEILINGER,
 7
                     Defendant.
 8     - - - - - - - - - - - - - - - x

 9     ____________________________________________________________

10                   TRANSCRIPT OF STATUS CONFERENCE
              HELD BEFORE THE HONORABLE CHRISTOPHER R. COOPER
11                     UNITED STATES DISTRICT JUDGE
       ____________________________________________________________
12     APPEARANCES:

13     For the Plaintiffs:            TRAVIS ENGLAND, ESQ.
                                      NATIONAL CENTER FOR LAW AND
14                                    ECONOMIC JUSTICE
                                      275 Seventh Avenue, Suite 1506
15                                    New York, NY 10001-6860
                                      (212) 633-6967
16
                                      EMILY GOLDMAN, ESQ.
17                                    KAITLIN WELBORN, ESQ.
                                      HOGAN LOVELLS US LLP
18                                    555 Thirteenth Street, NW
                                      Washington, DC 20004
19                                    (202) 637-5457

20                                    CHELSEA C. SHARON, ESQ.
                                      LEGAL AID SOCIETY OF D.C.
21                                    1331 H Street, NW, Suite 350
                                      Washington, DC 20005
22                                    (202) 661-5947
                                      csharon@legalaiddc.org
23
       (CONTINUED ON NEXT PAGE)
24
       Proceedings recorded by mechanical stenography; transcript
25     produced by computer-aided transcription
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 2 of 10   2


 1     APPEARANCES (CONTINUED):

 2     For the Defendant:            CONRAD Z. RISHER, ESQ.
                                     AMANDA MONTEE, ESQ.
 3                                   OFFICE OF THE ATTORNEY GENERAL FOR
                                     THE DISTRICT OF COLUMBIA
 4                                   441 4th Street, NW, Suite 630 South
                                     Washington, DC 20001
 5                                   (202) 442-9887

 6
       Court Reporter:                   Lisa A. Moreira, RDR, CRR
 7                                       Official Court Reporter
                                         U.S. Courthouse, Room 6718
 8                                       333 Constitution Avenue, NW
                                         Washington, DC 20001
 9                                       202-354-3187

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 3 of 10      3


 1                            P R O C E E D I N G S

 2                  THE COURTROOM DEPUTY:     Your Honor, we're on the

 3     record for Civil Case 17-1757, Shonice Garnett, et al. vs.

 4     Laura Zeilinger.

 5                  Counsel, please approach the lectern and identify

 6     yourselves for the record.

 7                  MR. ENGLAND:   Good morning, Your Honor; Travis

 8     England with the National Center for Law and Economic

 9     Justice on behalf of the plaintiffs and the plaintiff

10     classes.

11                  With me today at counsel table is Kaitlin Welborn,

12     Chelsea --

13                  MS. SHARON:    Sharon.

14                  MR. ENGLAND:   -- Sharon.

15                  MS. GOLDMAN:   Emily Goldman.

16                  MS. JONES:    And Harmony Jones.

17                  THE COURT:    Okay.   Welcome, everyone.

18                  MR. RISHER:    Good morning, Your Honor.

19                  THE COURT:    God morning.

20                  MR. RISHER:    Conrad Risher on behalf of defendant

21     Laura Zeilinger, District of Columbia.         I'm joined by my

22     colleague, Amanda Montee.

23                  THE COURT:    Okay.   Welcome, everyone.

24                  Mr. England, why don't you both come up.

25                  All right.    I've read your meet-and-confer
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 4 of 10         4


 1     statement.    I guess what I'm most interested in is what do

 2     you both envision discovery to look like given where we are?

 3     What discovery does the plaintiff anticipate taking?            I know

 4     there is some degree of disagreement as to how long

 5     discovery should last in the case.

 6                  So Mr. England, why don't you start us off.

 7                  MR. ENGLAND:   Sure.   Thank you, Your Honor.

 8                  Plaintiffs -- now that we've proceeded to this

 9     point in the litigation, plaintiffs intend to proceed

10     expeditiously with seeking further discovery.          One -- among

11     the topics that plaintiffs would seek include the

12     application processing procedures/policies of the District

13     as well as the processes for issuing notification of the

14     requirement to recertify.       Plaintiffs would intend to issue

15     discovery requests fairly soon after the initial conference

16     on those topics.

17                  THE COURT:   Okay.   And are the methodologies and

18     data and processes for coming up with the statistics still a

19     matter of dispute, or are we in agreement as to what the

20     relevant numbers are and how the District arrives at them?

21                  MR. ENGLAND:   I don't believe that plaintiffs have

22     had a full opportunity, during the limited expedited

23     discovery that Your Honor granted in advance of the

24     preliminary injunction, to explore those topics as fully as

25     they would like, so we believe that there would still be
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 5 of 10        5


 1     some discovery on those topics.

 2                 THE COURT:    Okay.   Mr. Risher.

 3                 MR. RISHER:    So it is not the District's

 4     expectation at this time that it would be seeking

 5     particularly extensive discovery from plaintiffs.          To the

 6     extent that plaintiffs' discovery requests would go solely

 7     to procedures and policies of the District, it may be that

 8     discovery will not take as long as the District had feared.

 9     But obviously it's hard to speak to the amount of time that

10     will be required to go through the documents until we see

11     what documents are requested and what information the

12     plaintiffs desire.

13                 THE COURT:    Okay.   Well, the difference between

14     120 days and 180 days in a case like this where there is

15     already an injunction in place and the classes have been

16     certified really does not amount to too much of a

17     distinction.     I'm inclined to order the longer period but

18     would counsel you all to be expeditious about it and

19     complete it without need for any extensions, okay?

20                 I received the status report that's required under

21     the injunctions, and at least on the face the numbers look

22     quite promising.     I suspect the plaintiffs may tell me that

23     looks are deceiving, but what's your reaction to these?

24                 MR. ENGLAND:    Sure, Your Honor.     And, again, this

25     is one of the reasons why the plaintiffs believe that
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 6 of 10       6


 1     further discovery regarding the methodologies of defendant's

 2     compilation of these statistics --

 3                  THE COURT:   You're not going to give them any

 4     credit?

 5                  MR. ENGLAND:   There are certainly -- we -- at this

 6     point we just don't know enough, including one of the

 7     footnotes that the District points out in its filing that

 8     suggests that approximately 1,700 applications are not

 9     included in the recertification count.         We certainly would

10     seek additional information about that as well as the

11     additional discovery regarding essentially when the clock

12     starts ticking.     Each step along the process would be the

13     focus of plaintiffs' discovery as to timeliness of

14     application processing.

15                  THE COURT:   Okay.

16                  All right.   There really didn't seem to be any

17     other areas of disagreement in the report, unless I missed

18     something.    There was a reference to potentially moving to

19     decertify one of the classes.       I will await any briefing on

20     that.    That's not something I'm prepared to resolve today.

21                  MR. ENGLAND:   Your Honor, if I may point out --

22                  THE COURT:   Any other issues?

23                  MR. ENGLAND:   There were just a few issues, if I

24     may, Your Honor, regarding where the parties disagreed

25     regarding the process for summary judgment briefing.
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 7 of 10    7


 1                 THE COURT:    Yes.    I'm going to have you back after

 2     discovery, and we'll talk about summary judgment at that

 3     time.    That's my general practice.

 4                 MR. ENGLAND:    Okay.   If that is Your Honor's

 5     inclination --

 6                 THE COURT:    We'll have a post-discovery status

 7     conference.     I guess by that time we'll have at least a

 8     couple more status reports.

 9                 You know, you obviously make your own decisions,

10     but based on the discovery that you obtain, the status

11     reports, it may be that some resolution of this matter can

12     be achieved.

13                 Fair enough?

14                 MR. ENGLAND:    Thank you, Your Honor.

15                 THE COURT:    Okay.   Mr. Risher.

16                 MR. RISHER:    There were a few other small areas of

17     disagreement that Your Honor may have already resolved, but

18     the question of when joinder should be completed was

19     somewhat disputed by the parties.

20                 THE COURT:    This is adding class members who

21     materialize along the way?

22                 MR. ENGLAND:    Correct.    Correct, Your Honor.

23     Plaintiffs had proposed that -- I believe in Your Honor's

24     guidelines for complex discovery there's a deadline that may

25     be 60 days for complex cases following this conference in
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 8 of 10      8


 1     which the parties may amend the pleadings or join parties.

 2                 THE COURT:    Yes, so that really doesn't

 3     contemplate class actions.       You're talking about joining --

 4     adding plaintiffs, not adding defendants, correct?

 5                 MR. ENGLAND:    Correct.

 6                 THE COURT:    Yes.   What do the class action rules

 7     say about adding class members, which is really what we're

 8     talking about here?

 9                 MR. ENGLAND:    At this point we do not believe that

10     joinder would be necessary.       In other cases of this nature,

11     particularly pre-class-certification, it has been necessary

12     to keep an extended deadline for potential joinder of

13     parties, but we agree that at this stage it may -- this may

14     be an issue that is not so present.

15                 THE COURT:    Yes.   I mean that deadline is

16     generally for adding defendants, not adding plaintiffs.

17     We'll put in our standard deadline for joining parties, but

18     I wouldn't anticipate that to be an issue here.

19                 Anything else?

20                 MR. ENGLAND:    I just wanted to point out one other

21     point of dispute regarding the deadline by which the parties

22     may serve discovery.      Plaintiffs had requested that deadline

23     be 30 days before the close of discovery.         Your Honor's

24     guidelines contemplate a different schedule, and so we

25     were -- plaintiffs had requested that that deadline be 30
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 9 of 10         9


 1     days before the close of discovery, which is standard with

 2     the Federal Rules.

 3                  THE COURT:    Okay.   We'll take a look at that.

 4                  MR. ENGLAND:    Okay.   Thank you.

 5                  THE COURT:    Mr. Risher, anything else?

 6                  MR. RISHER:    The only other issue -- and it,

 7     again, may not actually be an issue -- was questions as to

 8     the proper scope of discovery and what is relevant.             The

 9     District's position was that, following Rule 26, "relevance"

10     would mean to any parties' claim or defense.          As the

11     District understood plaintiffs' proposal, they would include

12     even the claim that was dismissed by the Court.

13                  THE COURT:    Well, I mean, you all know what the

14     rules say.    It's hard to decide these issues in the

15     abstract.    If there's a specific discovery request that you

16     believe is not relevant to the remaining claims in the case

17     or their defenses, then meet and confer about that; and if

18     you can't convince the plaintiffs otherwise, give us a call.

19     There will be a telephone number to chambers in the

20     scheduling order.

21                  No discovery motions without leave of Court.

22     Typically, if you all can't agree, we can get on the phone

23     and hash it out without need for a motion to quash or

24     anything like that.       Okay?

25                  MR. RISHER:    Thank you, Your Honor.
     Case 1:17-cv-01757-CRC Document 102 Filed 03/07/19 Page 10 of 10      10


 1                  MR. ENGLAND:    Thank you, Your Honor.

 2                  THE COURT:    Okay.   All right.   Good luck, and we

 3      will await the next status report in the meantime.

 4                  MR. RISHER:    Thank you, Your Honor.

 5                  THE COURT:    All right.

 6                  MR. ENGLAND:    Thank you, Your Honor.

 7                       (Whereupon the hearing was

 8                       concluded at 11:12 a.m.)

 9

10                   CERTIFICATE OF OFFICIAL COURT REPORTER

11

12                       I, LISA A. MOREIRA, RDR, CRR, do hereby

13      certify that the above and foregoing constitutes a true and

14      accurate transcript of my stenographic notes and is a full,

15      true and complete transcript of the proceedings to the best

16      of my ability.

17           Dated this 27th day of February, 2019.

18

19
                                          /s/Lisa A. Moreira, RDR, CRR
20                                        Official Court Reporter
                                          United States Courthouse
21                                        Room 6718
                                          333 Constitution Avenue, NW
22                                        Washington, DC 20001

23

24

25
